Citation Nr: 1714608	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability including disability of the lumbar spine and left hip.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel

INTRODUCTION

The Veteran served on active duty in from May 5, 1987 to December 15, 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied the claim on appeal, as well as the claims of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected lumbar spine and/or left hip disability and entitlement to service connection for posttraumatic stress disorder (PTSD).  

In a December 2014 rating decision, the RO granted service connection for Other Specified-Trauma and Stressor-Related Disorder, claimed as depression, based upon a November 2013 VA opinion indicating that while the Veteran did not meet the diagnostic criteria for PTSD on each instance of examination or treatment during the appellate period, and was diagnosed with PTSD, anxiety, and depression, he did meet the diagnostic criteria for Other Specified-Trauma and Stressor-Related Disorder, rated to include his symptoms of anxiety and depression.  Thus, the December 2014 rating decision represents a full grant of the benefit sought, as to the Veteran's claim of entitlement to PTSD, and such is no longer on appeal.

In March 2015, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.

In a July 2015 decision, the Board granted service connection for left foot degenerative joint disease and remanded the claim currently on appeal for additional development.

In a September 2015 rating decision, the RO implemented the Board's grant of service connection for degenerative joint disease, left foot with an evaluation of 10 percent effective April 5, 2007.

In a January 2016 rating decision, the RO granted service connection for left ankle strain with an evaluation of 10 percent effective April 5, 2007.  Thus, the January 2016 rating decision represents a full grant of the benefit sought, as to the Veteran's claim of entitlement to service connection for a left ankle disability, and such is no longer on appeal.

In a November 2016 rating decision, the RO granted an increased rating of 30 percent for the Veteran's service-connected severe headaches with an effective date of August 22, 2016.

In an April 2017 rating decision, the AOJ granted service connection for right ankle disability (claimed as joint pain) with an evaluation of 10 percent effective January 15, 2017; service connection for right knee strain with an evaluation of 10 percent effective January 15, 2017; service connection for degenerative joint disease, left hip with limitation of flexion with a noncompensable evaluation effective January 15, 2017; service connection for degenerative joint disease, left hip with thigh impairment with a noncompensable evaluation effective January 15, 2017; continued service connection for degenerative joint disease, left foot at 10 percent and continued service connection for degenerative joint disease, left hip (claimed as joint pain) at 10 percent.

The remaining issue on appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service. See Id.  Once VA undertakes the effort to provide an examination or opinion for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Here, in the Board's July 2015 remand, the Board directed the AOJ to obtain a VA examination to determine the etiology of any present left knee and left ankle disabilities and to provide an opinion as to whether the Veteran's left knee and left ankle disabilities are secondary to his low back and left hip disabilities.  The Board directed that the VA examiner provide a medical opinion that included all diagnoses of the left knee; if the Veteran is diagnosed with arthritis of the left knee the examiner was to opine as to whether it is at least as likely as not that arthritis of the left knee was manifest to a compensable degree within one year of separation from service in November 1994; for any left knee disability diagnosed, the examiner was requested to opine as to whether it is at least as likely as not that any left knee disability is proximately due to, or the result of, his service-connected lumbar spine or left hip disabilities.  The examiner failed to provide a sufficient rationale for whether the Veteran's left knee strain is at least as likely as not proximately due to, or the result of, his service-connected lumbar spine or left hip disabilities.  The examiner indicated that the left knee disability and service-connected low back and hip were not medically related as the claimed disorder is a separate entity entirely from the service-connected condition and unrelated to it.  Further, the examiner indicated that the medical literature does not support a medical relationship and there is no chronicity of care since separation from service in 1994.  As for aggravation, the examiner was unable to establish a baseline and thus, rendered no opinion on aggravation.  The Board finds that there are deficiencies with this aspect of the opinion as well.  

The Veteran's last VA examination for his left knee was performed in October 2015.  The examiner did not offer a sufficient etiological opinion as to whether the Veteran's left knee disabilities are related to service or to service-connected disabilities.  In February 2017, the Veteran's left knee was examined in conjunction with a right knee examination, but no opinion regarding the left knee was rendered.  

Therefore, a medical opinion is required which addresses the Veteran's report that during service he stepped into a ditch and twisted over his hip as well as his knee and it popped and went all the way down to his ankle, and was told he had left knee strain and an ankle sprain, treated with pain medication, as well as his report of treatment for such a condition within one year after service discharge and symptoms since that time.  The Board notes further that the Veteran has also established service connection for additional disabilities of the lower extremities since the case was remanded, and the examiner should indicate whether there is any etiological relationship between those disorders, in addition to the low back and left hip, and the claimed left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from the examiner who performed the October 2015 examination or, if unavailable, from another examiner.  The examination should be performed in accordance with the current appropriate protocols for such examinations.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

(a) The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is at least as likely as not, that any current left knee disability had its clinical onset during active service or is related to any in-service disease, event or injury, specifically considering the Veteran's report that during service he stepped into a ditch and twisted his hip as well as his knee, and it popped and went all the way down to his ankle, and was told he had left knee strain and an ankle sprain, treated with pain medication, as well as his report of treatment for such a condition within one year after service discharge and symptoms since that time.  Each diagnosis should be addressed by the examiner.

(b) For each left knee diagnosis, is it at least as likely as not (50 percent probability or more) that each diagnosed left knee disability, was caused, or alternatively, aggravated (increased beyond the natural progression of the disability) by a service-connected disability to include disabilities of the lumbar spine, bilateral ankles, left hip, right knee, and left foot.  If aggravation is found, the examiner should, as a clear and separate response for each currently identified service-connected disability state to the extent possible, the baseline level of severity of the left knee disability before onset of aggravation.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



